DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on February 28, 2022.  As directed by the amendment: claims 21, 30, 32 and 35 have been amended, claims 1-20, 26-29 and 36-40 have been cancelled, and no claims have been added.  Thus, claims 21-25 and 30-35 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed February 28, 2022, with respect to newly amended claim 32 have been fully considered and are persuasive.  The rejection of claim 32, and claims depending therefrom has been withdrawn. 
Applicant’s arguments on page 6 with respect to claim 21 and claims depending therefrom have been considered but are moot because the new ground of rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 24-25 depend from claim 21 which has been newly amended to recite that the one or more transducers receive electromagnetic signals.  Claims 24-25 recite that the one or more transducers comprise one or more piezoelectric elements.  However, piezoelectric elements function via mechanical waves (see Applicant’s specification P0036, wherein ultrasonic waves are mechanical waves), and will not function with electromagnetic waves.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 line 8 recites “…one or more transmitters positioned in a wall of the inner lumen of the housing…”.  The claim is indefinite because the inner lumen is formed by the wall, but does not have a wall.  For purposes of examination, this is being interpreted as “…one or more transmitters positioned in the wall…”.  Claims 33-35 are rejected because they depend from claim 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dearmond et al. (Dearmond), US 2018/0236165 A1 in view of Renaux et al. (Renaux), US 2009/0093786 A1.
Regarding claim 21, Dearmond discloses a housing (housing 11, P0039, to include signaling tubing 2 and connectors 3 and 7 at the distal and proximal ends, respectively, as shown in Fig. 10F) for use with a catheter adapter (catheter adapter, see annotated Fig. 10 below) for detecting occlusion of a catheter (catheter 1, P0039) coupled to the catheter adapter, the housing comprising: a distal end of the housing (distal end of the housing, see annotated Fig. 10 below) that is configured to couple to a proximal end of the catheter adapter (proximal end of catheter adapter, see annotated Fig. 10 below); a proximal end of the housing (proximal end of the housing, see annotated Fig. 10 below) that is configured to receive an intravenous line (IV tubing 9, Fig. 10); a wall (wall, see annotated Fig. 10F below pointing to the wall which is the exterior surface of the housing) comprising an inner surface (inner surface of the housing 11 which encloses the flow meter 12, signal generator 13, and motorized rotor 15) forming an inner lumen (inner lumen of the wall of annotated Fig. 10F which encompasses for example tubing 2, flow meter 12, signal generator 13 which is a transducer, and motorized rotor 15) of the housing that extends between the proximal 

    PNG
    media_image1.png
    531
    785
    media_image1.png
    Greyscale

Dearmond does not teach the housing comprising one or more transmitters that are positioned within the housing and emit electromagnetic signals into the inner lumen of the housing in a distal direction; and one or more transducers that receive the electromagnetic signals after the electromagnetic signals have been reflected; wherein the one or more transducers are configured to be electrically connected to a processor and provide an electrical signal indicative of the reflected electromagnetic signals to the processor to thereby enable the processor to analyse the reflected electromagnetic signals to detect when the reflected electromagnetic signals indicate that the catheter is occluded.  
However, Renaux teaches a method for detecting the occlusion of a tubing comprising one or more transmitters (emitter 8 of an electromagnetic wave, P0046 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter adapter of Dearmond by replacing the fluid pathway of Dearmond with the tri-route tubular structure and catheter occlusion system of Renaux positioned within the wall of Dearmond for the purpose of occlusion detection because the prior art contained a “base” device of Dearmond upon which the claimed invention can be seen as an “improvement”, Renaux teaches a “comparable” device that has been improved in the same way as the claimed invention by using electromagnetic waves produced and collected by transmitters and 
Regarding claim 31, Dearmond in view of Renaux teach the housing of claim 21, wherein the processor is integrated into the housing (in the modified housing of Dearmond in view of Renaux, the computer of Renaux is positioned within the housing of Dearmond).  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dearmond in view of Renaux in view of Richmond, US 5,445,630.
Regarding claim 22, Dearmond in view of Renaux teach the housing of claim 21.
 Dearmond teaches a male luer lock 3 connector for the housing, P0039, as well as that the inline device will comprise a connector at both ends that are configured for placing or removing the device from the fluid path, P0025.
Dearmond does not explicitly teach wherein the distal end of the housing is threaded such that the distal end of the housing is threadedly coupled to the proximal end of the catheter adapter. 
However, Richmond teaches a spike with luer fitting wherein the connection between male and female luer fittings are threaded, col. 4, lines 51-56.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the luer lock connection of Dearmond to include threads, as taught by Richmond, for the purpose of more securely connecting the housing to the adapter. 
Regarding claim 23, Dearmond in view of Renaux teach the housing of claim 21.
Dearmond teaches a female luer lock 7 connector for the housing.
Dearmond does not explicitly teach wherein the proximal end of the housing is threaded such that the proximal end of the housing is threadedly coupled to the intravenous line.  
However, Richmond teaches a spike with luer fitting wherein the connection between male and female luer fittings are threaded, col. 4, lines 51-56.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the luer lock connection of Dearmond to include threads, as taught by Richmond, for the purpose of more securely connecting the housing to the intravenous line. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dearmond in view of Renaux in view of Knollenberg et al. (Knollenberg), US 2017/0356838 A1.
Regarding claim 30, Dearmond in view of Renaux teaches the housing of claim 21.
Dearmond in view of Renaux does not teach the housing further comprising: one or more waveguides that extend distally within the wall of the housing, the one or more transmitters emitting the electromagnetic signals through the one or more waveguides 
However, Knollenberg teaches a flow detection system (liquid particle counter 200, P0057 and shown in Fig. 1) comprising one or more waveguides, the one or more transmitters (optical source 220, P0057) emitting the electromagnetic signals (laser or LED, P0057) through the one or more waveguides (waveguide, see annotated Fig. 1 below) and the one or more transducers (detector system 240, P0057) receiving the reflected electromagnetic signals through the one or more waveguides (collection system 230, P0057).  

    PNG
    media_image2.png
    801
    819
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the occlusion detection system of Renaux by replacing it with the liquid particle counter of Knollenberg because Renaux contained a “base” device upon which the claimed invention can be seen as an “improvement”, Knollenberg contained a “comparable” device that has been improved in the same way as the claimed invention by explicitly teaching waveguides, and one of ordinary skill in 
Allowable Subject Matter
Notwithstanding the §112(b) rejections above, claims 32-35 would be allowable if claim 32 is amended as interpreted above.
The closest prior art is Dearmond et al. (Dearmond), US 2018/0236165 A1.
Regarding claim 32, Dearmond fails to teach among all the limitations or render obvious a system for detecting occlusion of a catheter as claimed, which includes one or more transmitters positioned in a wall of the inner lumen of the housing, the one or more transmitters emit electromagnetic signals, and one or more transducers that receive electromagnetic signals after the electromagnetic signals have been reflected by the catheter, in combination with the total structure and function of the system for detecting occlusion of a catheter as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783